Citation Nr: 0013197	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  93-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a right knee injury, status post 
meniscectomy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1974 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The case returns to the Board following a remand to the RO in 
July 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran subjectively complains giving way of the knee 
when not using the brace, as well as some feeling of 
instability during range of motion testing.  Medical evidence 
confirms the presence of subluxation and deficiency of the 
anterior cruciate ligament, with slightly reduced motion and 
instability requiring the use of a knee brace.  

3.  Other subjective complaints of right knee disability 
include pain and swelling, particularly with prolonged 
walking or standing.  Objectively, there is X-ray evidence of 
mild medial compartment degenerative disease, as well as 
flexion limited to 110 degrees, with discomfort with flexion 
to 120 degrees, minimal tenderness about the knee joint, and 
fine subpatellar crepitation with movement of the patella.  
There is no evidence of deformity, atrophy, weakness, 
incoordination, excess fatigue, or flare-ups of symptoms.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disability rating for right knee injury, status post 
meniscectomy, based on instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for entitlement to a separate 10 percent 
disability rating for right knee injury, status post 
meniscectomy, based on arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

The RO originally awarded service connection for the 
veteran's right knee disability in a March 1979 rating 
action.  At that time, it assigned a 10 percent evaluation.  

In July 1990, the veteran submitted a claim for an increased 
rating.  He indicated that he took medication for knee pain 
and swelling and had to keep the knee wrapped.  

In connection with that claim, the RO obtained the veteran's 
VA outpatient medical records.  He presented in July 1990 
with right knee swelling, which was confirmed on examination, 
and pain.  The physician prescribed Feldene.  The veteran 
returned in August 1990, indicating that he had fallen when 
the right knee gave way.  He complained of constant knee 
pain.  Examination revealed limited knee motion but no 
effusion.  The physician prescribed Tylenol.  

In December 1990, the veteran underwent a VA orthopedic 
examination.  He explained that he worked on his feet and had 
problems with knee swelling, particularly after walking.  The 
knee had given out and there was severe popping with active 
motion.  Examination of the right knee revealed motion from 0 
to 140 degrees.  There was minimal joint line tenderness, 
especially toward the collateral ligaments bilaterally, as 
well as some tightness over the biceps (sic) tendon with some 
tenderness.  There was no effusion, soft tissue swelling, 
femoral condylar tenderness, patellofemoral pain, or 
tenderness about the fibular head.  The diagnosis was mild 
degenerative joint disease of the right knee following 
arthrotomy.  X-rays showed no degenerative changes.  

In a December 1990 rating decision, the RO continued the 10 
percent rating for the right knee disability.  The veteran 
timely appealed that decision.  In his October 1991 
substantive appeal, the veteran explained that he had been 
fitted for a knee brace, which he had to wear all the time.  
The knee was weak and gave way at times, causing him to fall.  
He was still taking medication for pain.

Additional VA medical records showed that the veteran was 
referred for an orthopedic consultation in January 1991.  He 
reported a five- to six-year history of the knee giving way 
and aching pain, especially in cold weather or after 
prolonged standing or walking.  Examination revealed no 
effusion, full range of motion, and no collateral 
instability.  However, tests showed deficiency of the 
anterior cruciate ligament.  X-rays were normal.  The 
impression was right knee instability with anterior cruciate 
ligament deficiency, with possible mild degenerative joint 
disease.  The physician prescribed the use of a knee brace.       

The veteran testified at a personal hearing in July 1992.  
His job as a housekeeping aide involved a lot of walking and 
bending.  The knee got weaker and more painful throughout the 
day.  After a long period of standing, the knee swelled and 
had pain and soreness.  He was able to sit down for a few 
minutes to rest the knee.  If he needed to lift and carry 
something over 50 pounds, he used a cart.  The veteran 
explained that the knee went out when he did not wear the 
brace.  The knee first gave out about four years ago.  His 
doctors prescribed a brace to avoid doing surgery on the knee 
again.  He stated that he had knee pain with flexion, 
beginning at about 15 degrees and progressively worsening.   

The veteran was afforded another VA orthopedic examination in 
August 1992.  His subjective complaints were unchanged.  On 
examination, right knee motion was from 0 to 110 degrees.  
There was no obvious varus or valgus instability.  However, 
anterior drawer sign was positive with approximately 15 
millimeters of subluxation.  X-rays were negative.  The 
diagnosis was stable right knee with anterior cruciate 
ligament deficiency without X-ray evidence of degenerative 
joint disease.     

Pursuant to the Board's remand, the RO secured the veteran's 
VA outpatient medical records dated from October 1991, which 
generally showed continued use of the knee brace.  Notes 
dated in January 1994 indicated that he fell when the right 
knee gave way.  

In September 1999, the veteran underwent a VA orthopedic 
examination.  The examiner commented that the claims folder 
was reviewed.  The veteran reported that the knee was 
unstable with walking.  He wore a knee brace with prolonged 
or uneven walking to keep the knee from buckling.  There was 
swelling in the anterior knee and around the patella with 
prolonged standing or walking.  In addition, there was a 
somewhat dull ache on a daily basis, but there was not pain 
that prevented daily activities.  Motrin provided some pain 
relief.  The veteran denied any flare-ups, other than 
increased swelling with prolonged use.  Examination revealed 
a careful gait with a barely perceptible right limp.  There 
was pain on pushing the kneecap slightly against the knee 
joint, as well as minimal tenderness along the lateral side 
along the joint line of the collateral ligament and at the 
femoral condyle.  In addition, there was fine subpatellar 
crepitation on gentle movement of the patella.  Right knee 
motion was from 0 to 110 degrees, smoothly and without pain.  
There was flexion to 120 degrees with assistance, but caused 
discomfort.  The veteran also reported some restriction of 
flexion due to a subjective feeling of instability.  Anterior 
drawer sign was positive.  The knee was stable to varus and 
valgus testing.  The quadriceps muscle was quite strong and 
equal in circumference bilaterally.  In addition, there was 
good strength in the calf and ankle.  There was no obvious 
effusion, no weakened motion, no excess fatigue, no 
incoordination, and no deformity.  X-rays of the right knee 
showed early or mild medial compartment degenerative disease.  
The diagnosis was postoperative residual meniscus cartilage, 
anterior cruciate ligament injury, post arthrotomy, with 
residual pain, slightly reduced motion, and instability 
requiring a brace.  The examiner commented that although 
swelling was not present on examination, there was a history 
of swelling and swelling in all likelihood did exist.  In 
addition, although there was no functional atrophy, he would 
have expected the right thigh to be slightly larger because 
the veteran is right-side dominant.  Finally, he stated that 
there was no limitation of motion or function due to flare-
ups.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5257, 
recurrent subluxation or lateral instability of the knee.  
38 C.F.R. § 4.71a.  A 10 percent rating is assigned when 
there is slight disability from recurrent subluxation or 
lateral instability.  A 20 percent rating is warranted for 
moderate disability.  A 30 percent evaluation is in order for 
severe disability.      

Initially, the Board notes here that the other diagnostic 
codes with ratings greater than 10 percent.  However, these 
diagnostic codes are factually inapplicable in this case.  
See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), 
Code 5260 (limitation of leg flexion), Code 5261 (limitation 
of leg extension), and Code 5262 (impairment of the tibia and 
fibula).  The Board will therefore evaluate the claim under 
Code 5257.  Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

The veteran subjectively complains giving way of the knee 
when not using the brace, as well as some feeling of 
instability during range of motion testing.  VA orthopedic 
examination reports confirm subluxation and deficiency of the 
anterior cruciate ligament with only slightly reduced motion 
and instability .  VA medical records reflect the 
prescription and use of a right knee brace.  With no more 
than slight impairment described by the examiner, the Board 
finds that the evidence of overall disability supports a 
finding of slight right knee disability, warranting a 10 
percent evaluation.  38 C.F.R. § 4.7.  However, absent 
additional medical evidence or opinion, the Board cannot 
conclude that the disability picture more nearly approximates 
moderate disability as required for a 20 percent rating.  
38 C.F.R. § 4.7.  Specifically, there is no medical evidence 
that characterizes the ligament deficiency as moderate.  
Accordingly, the Board finds that the evidence supports a 20 
percent disability rating for the right knee disability.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a, Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (stating that, with respect to Code 5257, where the 
diagnostic code is not predicated on loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown 
is not appropriate).  

However, the analysis is not yet complete.  The September 199 
VA examination report reflects findings of degenerative 
disease in the right knee.  A veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  

Under Code 5003, degenerative arthritis is rated according to 
limitation of motion of the affected part.  A 0 percent 
rating is assigned under Code 5260 when leg flexion is 
limited to 60 degrees.  A 0 percent rating is assigned under 
Code 5261 when leg extension is limited to 5 degrees.  
38 C.F.R. § 4.71a.    

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (defining the major joints, including the knee, for 
the purpose of rating disability from arthritis).  

For a knee disability evaluated under Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion must at least meet 
the criteria for a 0 percent rating under the appropriate 
diagnostic codes.  In addition, a separate rating for 
arthritis could be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98. 

Moreover, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.  

Initially, the Board notes that the medical evidence fails to 
reveal limitation of right knee motion that satisfies the 
criteria for a 0 percent rating under either Code 5260 or 
Code 5261.  However, the veteran complains of pain and 
swelling, particularly with prolonged walking or standing.  
Objectively, along with the X-ray evidence of arthritis, the 
most recent VA examination report reveals knee discomfort 
with flexion to 120 degrees, as well as minimal tenderness 
about the knee joint and fine subpatellar crepitation.  
Although the examiner found no swelling, he stated that it 
was likely that swelling did occur.  There is no evidence of 
deformity, atrophy, weakness, incoordination, excess fatigue, 
or flare-ups of symptoms.  Considering this evidence, and 
resolving doubt in the veteran's favor, the Board finds 
sufficient evidence to warrant a separate 10 percent 
disability rating for the right knee based on arthritis and 
associated symptoms.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5003; 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.   


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury, status post meniscectomy, based on 
instability, is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for residuals of a right knee injury, status post 
meniscectomy, based on arthritis, is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

